Mr. Justice Matchett delivered the opinion of the court. 3. Judgment, § 144*—how affidavits in support of applications to set aside judgment by default construed. In applications to set aside judgments by default or entered in ex parte proceedings, affidavits in support of such applications are to be construed most strongly against the party making the application. 4. Judgment, § 132*—when by default should be set aside. When a judgment which is plainly unjust has been rendered against a party by default, if a reasonable excuse is shown, for not having made a defense, and the party against whom the judgment is rendered exercises reasonable and ordinary diligence in moving to set it aside, it is the duty of the court to exercise its discretion by granting the motion, especially if- it be made at the same term at which the judgment is rendered. 5. Appeal and error, § 1380*—when discretion in setting aside judgment by default not disturbed. A motion to set aside a judgment rendered by default is always addressed to the discretion of the trial judge, with which an Appellate Court will not interfere unless it has been abused. 6. Judgment, § 146*—when affidavits in support of motion to set aside by default do not show due and proper diligence. Affidavits filed in support of defendants’ motion to set aside the judgment rendered against him by default, held not to show due and proper diligence on behalf of their solicitor, where it appeared that he had been severely injured while absent from the place of trial but had returned 10 days before, and did not show he was unable to inquire in regard to the case or to secure some one to present to the court a motion to postpone it, and no affiant stated he was unaware of the case being on trial, and the solicitor’s affidavit showed he had an office associate on whom he depended to try the case in his own absence whose affidavit was not procured, and who was not stated to have been uninformed of the trial, and motion was not filed until 9 days after the judgment.